214 F.2d 821
FEDERAL HOUSING ADMINISTRATION, appellantv.MORRIS PLAN COMPANY OF CALIFORNIA, appellee.
No. 13472.
United States Court of Appeals, Ninth Circuit.
June 4, 1954.

On petition for rehearing.
Warren E. Berger, Asst. Atty. Gen., Richard A. Lavine, Los Angeles, Cal., Edward H. Hickey, Irving Malchman, Attys., Dept. of Justice, Washington, D. C., Laughlin E. Waters, U. S. Atty., Los Angeles, Cal., for appellant.
Ralph Sadler Rosen, Gervais L. Berrey, Los Angeles, Cal., for appellee.
Before HEALY, BONE and ORR, Circuit Judges.
PER CURIAM.


1
We granted a rehearing in this case limited to the question of whether the judgment should be reduced by elimination of the claim of $2,000, an amount loaned one Gould in excess of the limit of $2,500 we held to be contained in § 2 (b) of the National Housing Act, 12 U.S. C.A. § 1703(b).


2
After due consideration of the arguments made on rehearing as to the correctness of our construction of said § 2 (b), we adhere to the conclusion reached in our former opinion. 9 Cir., 211 F.2d 756. A confusion of the Gold loans with the Gould loans resulted in our failure to consider the Gould loans in the former opinion.


3
It is ordered that the sum of $1,032.95 principal and $262.08 interest allowed by the District Court on the $2,000 Gould note be disallowed and the judgment of the District Court is accordingly reduced in the sum of $1,295.03. As so modified the judgment is affirmed.